DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 11/11/2021. The information disclosure statement(s) have/has been considered by the examiner.

Status of Application
	Claims 1-7 are pending. Claims 1, and 5-6 are amended.. Claims 1-7 will be examined.  Claims 1, and 5-6 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 12/14/2021.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/14/2021 with respect to claims1-7, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  Regarding objection to claim 1 for minor informalities, the amended claims render the objection moot. Therefore, the objection to claim 1 is withdrawn. Regarding Rejections under 35 U.S.C. 103, and the argument, “no combination of Song and Haag discloses or suggests every feature recited in amended Claim 1," has been fully considered and the Examiner respectfully disagrees. The amendment “a post including a predetermined range of traffic information,” interpreted as any calculated or determined location where the poster encountered the traffic condition information, is disclosed in Song, at least 
	It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “a predetermined range of traffic information,” is not found within the .
The dependent claims 2-4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to resolve the deficiencies of the independent claims 1, 5, and 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a predetermined range of traffic information,” within claims 1, 5, and 6 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Furthermore there are no objective measurable disclosed to determine a range. The claims, which include “a predetermined range of traffic information”, 
The dependent claims 2-4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 5, and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al., US 2016/0323233, herein further known as Song in view of HAAG et al., US 20110034183, herein further known as Haag.

Regarding claim 1, Song discloses a traffic information providing system (Song, paragraph [0039], the intelligent traffic system, see also at least FIG. 1) comprising processor circuitry (Song, paragraphs [0069]-[0075], see also at least FIG. 4), the processor circuitry configured to: cause a social media networking service (SNS) sever to accumulate posts (Song, at least paragraph [0011]); extract a post including a predetermined range (Song, paragraph [0058], a specific program or predetermined policy) of traffic information (Song, at least paragraph [0010]) from among the posts accumulated in the server (Song, at least paragraph 81, see also at least FIG. 5 and FIG. 6); obtain the location information of posters (Song, at least paragraph [0009]) transmitted from the first in-vehicle unit (Song, at least paragraphs [0044] and [0053]) in response to a request from the processor circuitry; associate the location information of the poster obtained by the processor circuitry with the traffic information included in the post  (Song, paragraph [0041], the social network server 10 mines traffic information obtained from the message (a text message, a multimedia message and so on) of the mobile device of a user who uses the social network service of the social network server and has got in a moving vehicle i.e. location information obtaining section), and provides customized traffic data to each of a plurality of friend groups according to the locations (i.e. location information setting section) or destinations of vehicles, AND paragraph 51, social network server 10 generates a real-time friend group based on the location of the vehicle of a user who uses the social network service); and to deliver the traffic information, with which the location information of the poster is associated by the processor circuitry, either to the first in-vehicle unit or a second in-vehicle unit different from the first in-vehicle unit (Song, paragraph [0051], social network server 10 provides customized traffic information to the vehicles within the friend group through the social network service).
However, Song does not explicitly disclose a system and method to transmit a request to a first in-vehicle unit to request that the first in-vehicle unit provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster.
Haag teaches a system to transmit a request to, a first in-vehicle unit (paragraph 82, a first vehicle and a second vehicle are near each other on a road, and alert intended for both the first and second vehicles is staggered, meaning an alert it is received by the two vehicles at different times, and alerts are sent to mobile devices (e.g. mobile devices 140) in the possession of passengers in vehicles (i.e. in-vehicle unit), or to alternate mobile devices possessed by the driver) to request that the first in-vehicle unit (Haag, paragraph [0082], a first vehicle and a second vehicle are near each other on a road, and alert intended for both the first and second vehicles is staggered, meaning an alert it is received by the two vehicles at different times, and alerts are sent to mobile devices (e.g. mobile devices 140) in the possession of passengers in vehicles, or to alternate mobile devices possessed by the driver (i.e. in-vehicle unit)) provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster (Haag, paragraph [0040], location data 128 may be received from device 140 at fixed or variable intervals, and location data 128 is requested (i.e. request that the first in-vehicle unit provide location information), obtained, or accessed in order to provide information to the distribution-decision engine AND paragraph 101, 612 (equating to device 140) can be in the vehicle during some, all, or none of the steps shown in method 600. At step 620, traffic information 622 is received at server 610. The traffic information used to create an alert can include data from a traffic management center. As shown at step 624, server 610 communicates a request for device-information 626 (i.e. location information) from data source 618. Device-.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including transmit a request to a first in-vehicle unit to request that the first in-vehicle unit provide location information of a poster of the post extracted by the processor circuitry when the post includes the traffic information, the first in-vehicle unit being associated with the poster as taught by Haag.
One would be motivated to modify Song in view of Haag for the reasons stated in Haag paragraph [0003], to distribute transportation alerts to computing devices in accordance with factors, such as device-specific and location-specific factors.
Additionally, the claimed invention is merely a combination of old, well known elements of V2V, V2I, and V2X distributing of information and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3, Song and Haag disclose all elements of claim 1 above.
Song discloses further a traffic system wherein the first in-vehicle unit and the second in-vehicle unit are mounted in different vehicles (paragraph 42, traffic information association apparatus 20, 20a or 20b is one of the major elements of the system for providing a social network service based on traffic information, and is mounted on the vehicle 3, AND paragraph 52, plurality of traffic information association apparatuses 20, 20a, 20b, and 20c are mounted on different vehicles, see also at least FIG 1).

Regarding claim 5, Song discloses a traffic information providing method of providing traffic information  (Song, paragraph [0039], the intelligent traffic system, see also at least FIG. 1) by processor circuitry  (Song, paragraphs [0069]-[0075], see also at least FIG. 4), the traffic information providing method comprising: causing a social networking service (SNS) server to accumulate posts (Song, at least paragraph [0011]); extracting a post (Song, at least paragraph [0010]) including a predetermined range (Song, paragraph [0058], a specific program or predetermined policy) of traffic information from the posts accumulated in the SNS server (Song, at least paragraph [0011]); associating a first in-vehicle unit with a poster of the extracted post (Song, at least paragraphs [0044] and [0053]); associating the obtained location information of the poster with the traffic information included in the post (Song, paragraph [0041]); and delivering the traffic information included in the post, with which the location information of the poster is associated, either to the first in-vehicle unit or a second in-vehicle unit different from the first in-vehicle unit (Song, paragraph [0051], social network server 10 provides customized traffic information to the vehicles within the friend group through the social network service).
However, Song does not explicitly disclose a method transmitting a request to the first in-vehicle unit to request that the first in-vehicle unit provide location information of the poster associated with the first in-vehicle unit when the post includes the traffic information; obtaining the location information of the poster transmitted from the first in-vehicle unit in response to the request for the location information of the poster.
Haag teaches a method transmitting a request to the first in-vehicle unit (paragraph 82, a first vehicle and a second vehicle are near each other on a road, and alert intended for both to request that the first in-vehicle unit provide (Haag, paragraph [0082], a first vehicle and a second vehicle are near each other on a road, and alert intended for both the first and second vehicles is staggered, meaning an alert it is received by the two vehicles at different times, and alerts are sent to mobile devices (e.g. mobile devices 140) in the possession of passengers in vehicles, or to alternate mobile devices possessed by the driver (i.e. in-vehicle unit)) location information of the poster associated with the first in-vehicle unit when the post includes the traffic information; obtaining the location information of the poster transmitted from the first in-vehicle unit in response to the request for the location information of the poster (Haag, paragraph [0040], location data 128 may be received from device 140 at fixed or variable intervals, and location data 128 is requested (i.e. request that the first in-vehicle unit provide location information), obtained, or accessed in order to provide information to the distribution-decision engine AND paragraph 101, 612 (equating to device 140) can be in the vehicle during some, all, or none of the steps shown in method 600. At step 620, traffic information 622 is received at server 610. The traffic information used to create an alert can include data from a traffic management center. As shown at step 624, server 610 communicates a request for device-information 626 (i.e. location information) from data source 618. Device-information 628 is received by server 610 from data source 618 at step 630; see also at least FIG. 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Song by including transmit a request to a first in-vehicle unit to request that 
One would be motivated to modify Song in view of Haag for the reasons stated in Haag paragraph [0003], to distribute transportation alerts to computing devices in accordance with factors, such as device-specific and location-specific factors.
Additionally, the claimed invention is merely a combination of old, well known elements of V2V, V2I, and V2X distributing of information and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 6, Song discloses a non-transitory computer readable memory medium storing a program (paragraph, 69-75, social network server 10 including message transmission unit 15 may be implemented as at least one process of the social network server for providing a social network service based on traffic information by performing a program or application stored in memory, see at least FIG. 4)  that causes processor circuitry to perform a traffic information providing process of providing traffic information (paragraph 39, the intelligent traffic system supports communication between vehicles 3 and communication between the vehicles 3 and infrastructure so that traffic information is shared between the vehicles, see also at least FIG. 1).
Furthermore, the combination of Song and Haag disclose all limitations with respect to the program elements in claim 6 and the method/program steps taught/disclosed in claim 6 can clearly .

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song and Haag, in view of PATTON et al., US 20160034712, herein further known as Patton.

Regarding claim 2, Song and Haag disclose all elements of claim 1 above.
However, Song does not explicitly disclose a system wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with a same geographic location is greater than or equal to a predetermined threshold value.
Yamada teaches a system wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with a same geographic location is greater than or equal to a predetermined threshold value (paragraph 30, method can additionally be used with a set of secondary information (e.g. traffic information), AND paragraph 55, secondary complaint posts (i.e. traffic information) are preferably substantially similar to the first complaint post (e.g., share common parameter values, such as keywords or topic classifications) (i.e. traffic information), classifying the complaint as a valid complaint post in response to the complaint post similarity exceeding a threshold similarity (e.g., the similarity probability exceeding a threshold probability).


Regarding claim 7, the combination of Song, Haag and Patton disclose all elements of claim 2 above.
Song discloses further a system wherein the posts associated with the same geographic location are posted by different posters (paragraph 13, a method and system for providing a social network service based on traffic information, wherein a friend group (i.e. different posters) of a social network service is dynamically generated based on the current location (i.e. same geographic location)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song and Haag, in view of TANIGUCHI, US 20160253848, herein further known as Taniguchi.

Regarding claim 4, the combination of Song and Haag disclose all elements of claim 1 above including identifying the first in-vehicle unit that is a source of transmission of the location information of the poster (paragraph 79, social network server according to the present embodiment receives location information (i.e. location information requesting section), navigation information or a combination of them from the traffic information association apparatuses of a plurality of vehicles (S51) (e.g. 20, 20a, 20b).
further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID.
Tanaguchi teaches a system further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID identifying the first in-vehicle unit that is a source of transmission of the location information of the poster, (paragraph 73, database 135 connected to social network service server 130 stores personal information on users who have the user terminals 200 (e.g., device-specific information, name, phone number, credit card information, email address, residential address, age, sex, user ID, user photos, driver photos, vehicle information (i.e. vehicle ID), and so forth), assessment information on users who have the user terminals 200 and the vehicle 300, road map information, traffic jam information, and so forth. The individual items included in the personal information on the users of the user terminals 200 are stored in association with one another).
Therefore, from the teaching of Taniguchi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song to include a memory section .

Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below.
Prior art Yamada discloses a message providing systems, apparatuses, methods, and programs to obtain a message posted on a computer network by a poster and location information associated with the posted message. Yamada discloses further, a posted message information management center is a center that manages blogs, social network services (SNS), Twitter®, chats, etc. (hereinafter referred to as the "SNS etc."), stores and provides messages posted on a computer network by the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669              

/JESS WHITTINGTON/Examiner, Art Unit 3669